DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/16/2019 and 8/7/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the pressure value" and “the pressure threshold” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation "the pressure value" in lines 7-8.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7, 8, 11, 13, 14, 17, 19, and 20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Shin (US 2018/0054611).
Regarding claim 1, same ground of rejection as in claim 8 is applied. 
Regarding claim 4, same ground of rejection as in claim 11 is applied.
Regarding claim 6, same ground of rejection as in claim 13 is applied.
Regarding claim 7, Shin discloses aforementioned limitations of the parent claim. Additionally, Shin discloses blocking the target operation (operation for switching) (Shin, fig. 2, par [0062-0068], wherein operation for switching is blocked when information detected by sensor 12 is at a low level comparing to a threshold value).
Regarding claim 8, Shin discloses an electronic device (image display apparatus 10) (Shin, figs. 1, 2), comprising:
a display unit (display 11) for displaying a viewfinder interface (interface of display 11), the viewfinder interface including a first image (image 3), the first image including a target image (image 3) (Shin, figs. 1, 2, par [0056], wherein display 11 display image 3);
a collection unit (sensor 12) for acquiring first operation information (information by sensor 12) for a target operation (an operation) of the target image in the first image 
a determination unit (control 13) for determining whether the first operation information (information by sensor 12) satisfies a rule (a threshold) (Shin, figs. 1, 2, par [0062-0064], wherein control 13 determines whether information by sensor 12 satisfies a threshold); and
a collection mode determination unit (controller 13) for determining whether to trigger the electronic device (image display apparatus 10) to enter a first image collection mode (live-view mode) based on a determination result (result by controller 13), wherein in the first image collection mode, the target image (image 3) in the first image is combined with multimedia information (an image) to display a combined multimedia information with the target image in the viewfinder interface (Shin, figs. 1, 2, par [0056, 0067-0071], wherein controller 13 enters live-view mode based on information by sensor 12 and wherein, in the live-view mode, a combination of image 3 and an additional image is displayed, resulting an augmented reality image). 
Regarding claim 11, Shin discloses aforementioned limitations of the parent claim. Additionally, Shin discloses
the collection unit (sensor 12) receives a second operation (switching operation) indicating a switch of image collection mode when the electronic device is in the first image collection mode (live-view mode) (Shin, figs. 1, 2, par [0056, 0062-0073, 0077], wherein sensor 12 detects switching operation for switching from live-view mode to augmented reality mode); and

Regarding claim 13, Shin discloses aforementioned limitations of the parent claim. Additionally, Shin discloses the collection unit (sensor 12) further receives a first operation (operation for switching) of the electronic device (Shin, figs. 1, 2, par [0056, 0062-0073, 0077], wherein sensor 12 receives operation for switching) ; acquires location information (GPS information) corresponding to the first operation (Shin, figs. 1, 2, par [0056, 0062-0073, 0077], wherein sensor 12 acquires GPS information); and identifies the first operation as the target operation (operation) when the location information corresponding to the first operation is in a target area (area) in which the target image is located in the first image (Shin, figs. 1, 2, par [0056, 0062-0073, 0077], wherein sensor 12 detects switching operation on the basis of GPS location of the image 3).
Regarding claim 14, same ground of rejection as in claim 8 is applied. Additionally, Shin discloses a camera for collecting images (imaging device 14), (Shin, fig. 2); one or more processors (computer) to execute computer executable instructions (computer-readable code) (Shin, par [0026, 0055, 0193]).
Regarding claim 17, same ground of rejection as in claim 11 is applied.
claim 19, same ground of rejection as in claim 13 is applied.
Regarding claim 20, same ground of rejection as in claim 7 is applied. Additionally, Shin discloses one or more processors (computer) (Shin, par [0026, 0055, 0193]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 9, 10, 12, 15, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2018/0054611) in view of Jeon (US 2017/0010727 to Jeon et al).
Regarding claim 2, same ground of rejection as in claim 9 is applied.
Regarding claim 3, same ground of rejection as in claim 10 is applied.
Regarding claim 5, same ground of rejection as in claim 12 is applied.
Regarding claim 9, Shin discloses aforementioned limitations of the parent claim. However, Shin does not disclose the first operation information includes at least a pressure value and the determination unit further determines whether the pressure value corresponding to the target operation is greater than a pressure threshold.
On the other hand, in the same endeavor, Jeon discloses the first operation information includes at least a pressure value (degree of pressure) and the determination unit (controller 180) further determines whether the pressure value 
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Jeon into the device by Shin so as to achieve the invention as claimed because such incorporation provides feedback to enable a user to know a degree of pressure corresponding to an input signal of the user (Jeon, par [0010-0011]).
Regarding claim 10, Shin discloses aforementioned limitations of the parent claim. Additionally, Shin discloses the collection mode determination unit (controller 13) triggers the electronic device (image display apparatus 10) to enter the first image collection mode (live-view mode) when the value (value by sensor 12) corresponding to the target operation (operation for image 3) is greater than the threshold (threshold); and triggers the electronic device to enter a second image collection mode (virtual reality mode) when the value (value by sensor 12) corresponding to the target operation is less than or equal to the threshold, the second image collection mode being different from the first image collection mode (Shin, figs. 1, 2, par [0062-0073], wherein image display apparatus 10 enters live-view mode or virtual reality mode on the basis of value by sensor 12).
However, Shin does not disclose the pressure value and the pressure threshold.
On the other hand, in the same endeavor, Jeon discloses the pressure value (degree of pressure) and the pressure threshold (second level) (Jeon, figs. 7, 8, 13, 14, 
 Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Jeon into the device by Shin so as to achieve the invention as claimed because such incorporation provides feedback to enable a user to know a degree of pressure corresponding to an input signal of the user (Jeon, par [0010-0011]).
Regarding claim 12, Shin discloses aforementioned limitations of the parent claim. Additionally, Shin discloses the collection unit (sensor 12) acquires second operation information (information for switching operation) corresponding to the second operation (switching operation) (Shin, figs. 1, 2, par [0056, 0062-0073, 0077], wherein sensor 12 detects information for switching operation); and, the collection mode determination unit (controller 13) switches the electronic device from the first image collection mode (live-view mode) to the second image collection mode (augmented reality mode) based on the second operation information, the first operation information (operation for image) and the second operation information (information for switching operation) both including the force value, and the force value corresponding to the second operation being different from the force value corresponding to the target operation (Shin, figs. 1, 2, par [0056, 0062-0073, 0077], wherein image display apparatus 10 switches between live-view mode and augmented reality mode on the basis of image 3).
However, Shin does not disclose the pressure value.

Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Jeon into the device by Shin so as to achieve the invention as claimed because such incorporation provides feedback to enable a user to know a degree of pressure corresponding to an input signal of the user (Jeon, par [0010-0011]).
Regarding claim 15, same ground of rejection as in claim 9 is applied.
Regarding claim 16, same ground of rejection as in claim 10 is applied.
Regarding claim 18, same ground of rejection as in claim 12 is applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN H LE/Examiner, Art Unit 2697        


/LIN YE/Supervisory Patent Examiner, Art Unit 2697